Citation Nr: 1500879	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-20 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to a cervical spine condition.

2. Entitlement to service connection for a cervical spine condition, to include as secondary to a chronic lumbar strain.

3. Entitlement to service connection for post-traumatic stress disorder.

4. Entitlement to service connection for shin splints, left lower extremity.

5. Entitlement to service connection for shin splints, right lower extremity. 

6. Entitlement to service connection for a respiratory condition.

7. Entitlement to an initial rating in excess of 10 percent for service connected adjustment disorder with depressed mood.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to March 2006, December 2006 to April 2007, September 2007 to October 2008, and from March 2010 to October 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In December 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  Additional evidence was submitted after the case was certified to the Board.  However, during the hearing, the Veteran waived initial RO review of any additional evidence submitted.  Accordingly, all evidence has been reviewed by the Board in connection with these claims. 

The issues of entitlement to service connection for headaches, a cervical spine condition, and a respiratory condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On the record and in a writing submitted during the December 2012 video conference hearing (prior to the promulgation of a decision in the current appeal) the Veteran withdrew the appeal of the issue of entitlement to service connection for post-traumatic stress disorder (PTSD).

2. The competent and probative evidence is against a finding of any current lower extremity shin splint disability.

3. Throughout the period on appeal, the Veteran's adjustment disorder with depressed mood has been manifested by no more than occupational and social impairment due to mild or transient symptoms.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal on the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2. The criteria for service connection for shin splints, left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).

3. The criteria for service connection for shin splints, right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).
4. Throughout the period on appeal, the criteria for a rating in excess of 10 percent for adjustment disorder with depressed mood have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, DC 9440 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Claim Withdrawn at Hearing

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

Regarding the issue of entitlement to service connection for PTSD, the Veteran expressly withdrew this matter from appeal on the record at the December 2012  video conference hearing.  Inasmuch as he has withdrawn his appeal in this matter, there is no allegation of error of fact or law for appellate consideration.  Thus, the claim is dismissed.

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the claim for an increased initial evaluation for service-connected adjustment disorder with depressed mood, where, as here, the claim involves an initial increased evaluation, the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

For all other claims, proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in July 2011 and December 2011 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.

VA's duty to assist has also been satisfied.  The Veteran's available service treatment records, VA treatment records, and VA examination reports are in the claims file.  Additionally, private treatment records submitted by the Veteran have been associated with the claims file.  No outstanding evidence has been identified that has not otherwise been requested or obtained.

The Board notes that the Veteran's service treatment records are incomplete.  The appellant was informed of these missing records in a Formal Finding of Unavailability dated in November 2011 and was provided with the opportunity to submit any such records in his possession as well as submit alternative supportive evidence.  In short, VA has exhausted its efforts to obtain the Veteran's service treatment records and any further efforts to locate them would be futile.  See Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999) (VA has a heightened duty to assist the appellant in developing his claims).  

The Veteran was afforded VA examinations in connection with his claims in December 2011 and February 2012.  The examiners obtained a thorough history, including reviewing the claims file, and provided a detailed physical examination.  Thus, the Board finds that the resulting examination reports are adequate for adjudicating the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Recognition is given to the fact that the Veteran's last VA mental health examination is now over 3 years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95. Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected adjustment disorder since the VA examination in December 2011.  The Veteran does not contend otherwise.  Indeed, the Veteran argues that the current rating assigned does not adequately represent his disability, not that his disability has worsened.  Accordingly, a remand for an additional examination is not necessary.

Some discussion of the Veteran's December 2012 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran regarding his symptomatology and the nature of his purported shin splint disability.  Notably, the Veteran's testimony, in part, triggered the Board's decision to leave the record open for 60 days to give the Veteran the opportunity to submit additional evidence.  The Veteran did, indeed, submit private medical treatment records dated in January 2013.  

While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Shin Splints

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As the Veteran has not been diagnosed with any of the enumerated chronic diseases, presumptive service connection is not for application.  

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran claims that his shin splints began in service and that he was treated several times for them in service.  The Veteran's service treatment records include a post deployment health assessment from July 2008 indicating that he had shin pain.  However, there is no treatment indicated for shin splints in the remainder of his service treatment records.  

The Veteran's post service medical records include a one-time mention of shin pain when he runs in December 2011.  The physician assistant seemingly associated the shin pain to his weight, indicating that the Veteran's BMI placed him in the medically obese category and that he needed to find a way to exercise that would not bother his shins.  There is no diagnosis of shin splints for either leg. 

During the VA examination in February 2012, the examiner noted that there was no current diagnosis of shin splints.  He also indicated the Veteran's reported history of his shins hurting with marching or running, first noticed in infantry school in 2006.  The Veteran stated that he would get ibuprofen from the corpsman for treatment during service.  The Veteran reported no treatment after service but stated that running is difficult for him because of the pain in his shins.  Imaging of the Veteran's lower extremities was unremarkable, which essentially indicated that the lower extremities were normal.  The examiner stated that the Veteran leads a sedentary lifestyle and works a sedentary job.  The examiner noted that the Veteran complained of shin splints only in July 2008 and at a December 2011 annual examination.  However, there was no treatment noted in either occasion.  Therefore, the examiner found that the Veteran does not have chronic shin splints.  

During the December 2012 hearing, the Veteran stated that his shin splints could be a problem "if [he has] been on [his] feet for long periods of time."  He stated that they do not hurt as much if he has not been on his feet all day.  He was encouraged to submit evidence establishing a diagnosis of a current disability of this shins such as shin splints.

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability during the appeal period or proximate thereto, there can be no valid claim or the grant of the benefit.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board finds that the claim for a bilateral shin splint disability must be denied.  While the Veteran had shin splint problems during service, he was only noted to have a history of complaints of shin pain at discharge but no diagnosis was provided.  Similarly, at the February 2012 VA examination, which is over one year after service, there was only a finding of pain.  Pain alone is not sufficient for service connection, as there must be a diagnosed underlying disorder associated with the pain.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Indeed, the VA examiner specifically concluded that there was no evidence of shin splints and that the Veteran's lower extremities were essentially normal.  

Consideration has been given to the Veteran's personal assertions that he suffers from shin splints of his left and right lower extremities.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnosing and determining the etiology of shin splints, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The evidence shows that imaging studies and other specific findings were needed to properly assess and diagnose the alleged shin disorder.

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of pain, there is no indication that the Veteran is competent to etiologically link his alleged current disability to any in-service event or injury.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  There is no competent, credible evidence supporting a nexus between the Veteran's claimed shin splints and his active service.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against finding a current diagnosis of left or right lower extremity shin splints and these claims must be denied.

Increased Rating for Adjustment Disorder

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).

The Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for his adjustment disorder with depressed mood.  As such, the claim requires consideration of the entire time period involved and the contemplation of staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Throughout the rating period on appeal, the Veteran is in receipt of a 10 percent disability rating for his adjustment disorder with depression.  A 10 percent rating is warranted when the Veteran's adjustment disorder causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

In order to be entitled to the next-higher 30 percent rating under DC 9440, the evidence must show occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

Under DC 9440, a 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

In order to be assigned a 70 percent rating under DC 9440, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9440.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

VA treatment records include a mental health treatment note dated in July 2011.  The Veteran reported that while he was in service, "they lost two men in his battalion" after they ran over an IED in the road during training. He was angry over this.  He reported sleep difficulty and anger/apathy.  The Veteran stated that he has been angry and irritable since serving in Iraq in 2008.  He went on to indicate that he injured his back in service after falling backwards into a tank hole.  At the time of the appointment, he was going through a Medical Review Board to be medically discharged, which made him very unhappy.  The Veteran's anxiety was high, he reported drinking more than he was used to, he stated that he does not like to be around people, he is forgetful, he procrastinates, he is fidgety, he fails to complete started projects, he has road rage, low frustration tolerance, and is irritable.  He denied violent or suicidal thoughts.  The Veteran reported that he is very close with his father, has 2 younger brothers who look up to him, and that he is excited about his baby arriving.  The Veteran was working full time as a security officer for a computer company, a position which began in November 2010.  He also stated that his wife is supportive and he has a few long-term friends.  The examiner noted that the Veteran was neatly groomed and communicated with adequate speed, volume, and clarity.  His thinking was goal directed and linear with no loose associations or flight of ideas.  The Veteran cursed and spoke with angry/irritable tones when describing life events.  The examiner noted that the Veteran was alert and oriented, accurate with serial 7s, his abstract and basic analogies were logical, and his affect was congruent with mood.  The examiner diagnosed adjustment disorder with mixed emotional features and indicated that ADHD should be ruled out.  His GAF was reported as 50.  The Veteran indicated that he was not interested in medication management and would prefer to talk with a therapist about his issues. 

During a VA examination in December 2011, the examiner noted the Veteran's adjustment disorder with depressed mood diagnosis and found that there were no other mental disorders diagnosed.  His GAF was noted to be 75.  The examiner also stated that while a mental condition is formally diagnosed, the symptoms are not severe enough to interfere with occupational and social functioning or to require continuous medication.  The Veteran reported a good relationship with his wife and daughter.  The examiner indicated that the Veteran did not have any disciplinary actions while in the military.  The Veteran was still employed as a security officer.  He reported that his appetite had increased and that he gained over 20 pounds since his last deployment.  He said he stopped working out the last few months of service and that he felt tired and groggy.  The Veteran's energy level was reported as "fair" and he stated that he is "always tired" but thought that was because he has a baby.  Regarding sleep, the Veteran reported that he will wake up but that he "can sleep 12 hours easy."  

During the hearing in December 2012, the Veteran argued that "mild or transient" did not stated that he thought his symptoms were worse than.  He indicated that that he has troubles on a fairly regular basis but not every day.  He indicated that he did not remember everything the examiner asked of him but believed it was "probably more social history" than the symptoms of his adjustment disorder.  The Veteran, through his representative, indicated that he felt that the mental health symptoms were not addressed fully.  He noted that he gets along with his wife "pretty well for the most part" and that he has the ability to exercise restraint when his young daughter is "in a naughty mood" and irritates him.  He stated that he has few relationships outside of his wife and daughter, including his dad, 2 brothers, and a best friend.  He gets along with his brothers and talks to his dad a couple of times a month.  He denied participation in clubs or social activities and said that he does not have friends at work, but rather only talks to people who work around him regarding work-related issues.  The Veteran stated that he was in school and 2 classes away from graduating, which he was reasonably certain he would do successfully.  He indicated that he will wake up at night but that he does not have panic attacks.    

The evidence outlined above demonstrates that the Veteran has, at most, mild symptoms (e.g., some sleep interruptions and irritability) and some difficulty in social and occupational functioning (e.g., few social relationships).  Nevertheless, while the Veteran reports little to no social relationships, the evidence fails to show that he has panic attacks, chronic sleep impairment, or mild memory loss.  Indeed, during the December 2012 hearing, the Veteran denied panic attacks and did not report memory loss.  Also, while indicating that he wakes from his sleep, the Veteran reported that he could sleep 12 hours "easy' and he attributed his sleep problems to having a baby in his home.  The record further does not indicate a decrease in work efficiency and intermittent periods of inability to perform occupational tasks to warrant a 30 percent rating.  The Veteran did not indicate that his adjustment disorder interferes with his work and denied any job performance complaints.  Moreover, and of significant import, he reports that he has attended school while working, and that he has not had any problems with completing his course work.

Next, the evidence of record does not show flattened affect, irregular speech, difficulty in understanding complex commands, or any memory deficits.  During the July 2011 mental health treatment, the examiner found that the Veteran's affect was congruent with his mood and that his cognition was alert and oriented.  The VA examiner further found that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  

The Board fully recognizes that the evidence reveals that the Veteran has few social relationships.  However, he reports a good relationship with his father, brothers, wife, and daughter and even indicates that he has a best friend.   

Thus, given the foregoing, the Board finds that the evidence most nearly approximates the criteria for 10 percent rating for the entire period on appeal.  The Board fully recognizes that the absence of the symptoms listed under Diagnostic Code 9440 does not preclude the Veteran from receiving a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the totality of the evidence simply does not support the assignment of a 30 percent rating.  He is not shown to suffer from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score assigned at his VA examination and in the VA treatment records.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM IV)).  The July 2011 treatment record revealed a GAF score of 50.  The December 2011 VA examination reflected a GAF score of 75.  

In this regard, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g.,. suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Although his July 2011 GAF score initially fell within the 41 to 50 range, reflecting serious symptomatology, no symptoms were presented to support such a score.  There was no evidence at that time that the Veteran experienced symptoms of, or similar to, suicidal ideation, severe obsessional rituals, or frequent shoplifting.  There was likewise no evidence of serious impairment in social, occupational, or school functioning , e.g., no friends or being unable to keep a job.  The opposite was shown.  The Veteran was working while attending school.  Similarly, while he said he had few friends, he endorsed having multiple positive social relationships.  Additionally, the Veteran reported that he did not have panic attacks and did not report any occupational impacts.  The VA examiner's assignment of a GAF of 75 in December 2011 is more consistent with the Veteran's reported symptomatology.  He endorses a depressed mood and some sleep impairment but generally functions well and has some meaningful interpersonal relationships.

The Board has also considered the statements and testimony of the Veteran that his disability is worse than is reflected by the 10 percent rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has also considered whether the Veteran's adjustment disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the Board finds that an extraschedular referral is not warranted.  The Veteran's service-connected adjustment disorder is manifested by symptoms of depression, anxiety, some sleep impairment, and some problems with interpersonal relationships, which are encompassed within the 10 percent rating criteria under DC 9440.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, there are higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

The claim for entitlement to service connection for PTSD is dismissed without prejudice.

Entitlement to service connection for shin splints, left lower extremity, is denied. 

Entitlement to service connection for shin splints, right lower extremity, is denied. 

Entitlement to an initial evaluation in excess of 10 percent for service-connected adjustment disorder with depression is denied.


REMAND

During a VA examination in February 2012, the examiner found that there was no current respiratory condition.  However, VA treatment records dated in February 2012 note that the Veteran has a "moderate airway obstruction" which either means he has asthma or chronic obstructive lung disease.  The Veteran's service treatment records show treatment for presumptive pneumonia in August 2010.  An addendum opinion must be obtained regarding etiology of the Veteran's current lung condition and whether it is connected to service.  

Similarly, a VA examination dated in September 2011 indicates that x-rays of the Veteran's cervical spine were normal and that there was no apparent disability of the cervical spine.  However, the Veteran submitted private treatment records dated in January 2013 including a cervical MRI.  The results showed degenerative disc disease and a herniated cervical disc.  The Veteran claims this condition is linked to his service-connected lumbar spine condition.  Accordingly, an addendum opinion must be obtained regarding secondary service connection. 


Finally, the Veteran contends that his headaches result from his cervical spine condition.  A review of the claims file shows that in July 2011, the Veteran complained of headaches 2 or 3 times a week which he attributed to back and neck injuries.  An opinion should be obtained regarding the etiology of the Veteran's headaches. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the Veteran's September 2011 cervical spine  examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and this Remand have been reviewed.  If the examiner determines that an additional examination is necessary, or if the September 2011 examiner is unavailable, an examination to address the same should be scheduled.

Based on a review of the claims file, the examiner must provide a written response to the following inquiries:

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's cervical spine disorder (degenerative disc disease and/or herniated cervical disc) is 

   (i) etiologically related to his active service, 

(ii) caused by his service connected lumbar strain disability, or 

(iii) permanently worsened (aggravated) by his service-connected lumbar strain disability?  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. Return the claims file to the VA examiner who conducted the Veteran's February 2012 respiratory condition examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and this Remand have been reviewed.  If the examiner determines that an additional examination is necessary, or if the February 2012 examiner is unavailable, an examination to address the same should be scheduled.

Based on a review of the claims file, the examiner must provide a written response to the following inquiries:

Is it as least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's respiratory condition (moderate airway obstruction) is etiologically related to his active service.  The examiner must discuss the clinical significance, if any, of the February 2012 notation of  "moderate airway obstruction" and the Veteran's service treatment records show treatment for "presumptive pneumonia" in August 2010.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following the above, obtain an opinion regarding the etiology of the Veteran's headaches.  The examiner shall note in the examination report that the claims folder and this Remand have been reviewed.  If the VA medical professional reviewing the Veteran's claims file finds that an examination is necessary, one should be scheduled.  

Based on a review of the claims folder, the examiner must provide a written response to the following inquiries:

Is it as least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's headache condition is: 

(i) etiologically related to his active service, 

(ii) caused by his cervical spine condition or service-connected lumbar strain disability, or 

(iii) permanently worsened (aggravated) by his cervical spine condition or service-connected lumbar strain disability? 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. Readjudicate the claims in light of any additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him a Supplement Statement of the Case (SSOC) and provide him with an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


